Illinois Official Reports

                                       Appellate Court



                           In re Torry G., 2014 IL App (1st) 130709




Appellate Court          In re TORRY G., Alleged to be a Person Subject to Involuntary
Caption                  Medication (The People of the State of Illinois, Petitioner-Appellee, v.
                         Torry G., Respondent-Appellant).



District & No.           First District, Fifth District
                         Docket No. 1-13-0709



Filed                    July 18, 2014
Rehearing denied         September 3, 2014



Held                       In proceedings on a petition for the involuntary administration of
(Note: This syllabus psychotropic medication to respondent, the trial court’s order granting
constitutes no part of the the petition was reversed, since respondent indicated that he was
opinion of the court but willing to voluntarily take certain medications but the State failed to
has been prepared by the meet its burden of showing that all of the medications respondent
Reporter of Decisions agreed to take would be “inappropriate,” and, furthermore, there was
for the convenience of no explanation for the failure to consider and rule on respondent’s
the reader.)               motion for a pretrial conference to settle the matter without a trial.



Decision Under           Appeal from the Circuit Court of Cook County, No. 2013-CoMH-142;
Review                   the Hon. David Skryd, Judge, presiding.




Judgment                 Reversed.
     Counsel on               Laurel Spahn, of Illinois Guardianship & Advocacy Commission, of
     Appeal                   Hines, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                              Assistant State’s Attorney, of counsel), for the People.



     Panel                    JUSTICE TAYLOR delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Gordon and Justice McBride concurred in the
                              judgment and opinion.




                                               OPINION

¶1        Respondent Torry G. appeals the trial court’s order that he be administered involuntary
       psychotropic medication.
¶2        Torry was hospitalized in January 2013 and diagnosed with bipolar disorder and
       psychosis. On March 7, 2013, the trial court entered an order authorizing the involuntary
       administration of psychotropic medication to Torry for a period of 90 days. Torry now
       appeals that order. For the reasons that follow, we reverse.

¶3                                          I. BACKGROUND
¶4         Torry is a 21-year-old who has exhibited signs of mental illness for the past four years.
       He was admitted to Westlake Hospital on January 1, 2013, having consented to voluntary
       admission. On January 15, 2013, Torry’s treating psychiatrist, Dr. Richard Goldberg, filed a
       petition to involuntarily administer psychotropic medication to Torry pursuant to section
       2-107.1 of the Mental Health and Developmental Disabilities Code (Code) (405 ILCS
       5/2-107.1 (West 2012)). The primary medications listed in the petition were Tegretol and
       Zyprexa, and the alternative medications were Depakote, fluphenazine hydrochloride,
       fluphenazine decanoate, Invega, Invega Sustenna, Haldol, and Haldol Decanoate.
¶5         Prior to the hearing on the petition, Torry’s counsel filed a motion for a pretrial
       conference which stated the following:
               “Respondent Torry G. has stressed to counsel that he would like to resolve this matter
               without a trial, and has requested that his treating psychiatrist (Dr. Goldberg) find the
               most appropriate medication to treat bipolar disorder with the least possible risk of
               side effects (Respondent has had side effects from the mood stabilizers Lithium and
               Depakote in the past).”
       This motion was never ruled upon, and no pretrial conference was held.
¶6         At the hearing on the involuntary-medication petition, Dr. Goldberg testified that Torry
       was suffering from bipolar disorder, manic phase, with psychosis. He stated that Torry had
       been suffering from mental illness for the past four years. Over that time period, he had been

                                                   -2-
       hospitalized 20 to 25 times,1 including 4 separate times between October 8, 2012, and
       January 1, 2013. Dr. Goldberg opined that Torry’s condition had deteriorated over time since
       April 2011, when he originally examined him. Regarding Torry’s most recent hospitalization,
       Dr. Goldberg testified that when he was brought to the hospital, he was in an “exacerbated
       manic state.” He stated that Torry’s mother described him as “a captive or a prisoner in his
       own head” and believed that he “desperately” needed to be hospitalized. He further stated,
       “[Torry’s mother] was pleading with me to make sure [Torry] gets forced medication.”
       (Torry’s mother did not testify at the hearing.)
¶7         Dr. Goldberg then described Torry’s symptoms. He stated that Torry had “grandiose
       delusions,” such as the belief that the purpose of the hearing was to try Dr. Goldberg for
       “crimes against patients” and that once Torry testified against him, Dr. Goldberg would be
       sent to jail. While in the hospital, Torry had exhibited sexually provocative and inappropriate
       behavior, such as attempting to make eye contact with female peers, sending them love
       letters, and, on one occasion, hugging a female peer without permission. He also believed
       that he had powers to heal women sexually by touching them. In addition, he displayed
       impulsive, agitated, and aggressive behavior.
¶8          Dr. Goldberg testified that Torry had told him repeatedly that he did not have a mental
       illness. He stated, “Our sessions are mostly Torry turning things around and making it about
       me and how I’m the bad person and I do bad things.” As a result, Dr. Goldberg said, there
       was no opportunity to have therapeutic interaction about the behaviors that had caused his
       hospitalization.
¶9          Dr. Goldberg said that on several occasions, he had attempted to talk to Torry about the
       risks, benefits, and side effects of medication. However, “[i]t became apparent that he really
       just doesn’t understand the need for the medication and there’s no point in belaboring the
       matter.” Dr. Goldberg opined that Torry did not have the capacity to make a reasoned
       judgment about taking medication because he did not believe he had an illness and did not
       appreciate the deterioration he was exhibiting as a result of his illness.
¶ 10        According to Dr. Goldberg, Torry claimed to be willing to take medication voluntarily,
       but on multiple occasions when Dr. Goldberg suggested specific medications, Torry refused.
       Dr. Goldberg stated that he believed that Torry was only willing to take medication with no
       side effects, and no such medication actually existed. For instance, three weeks prior to the
       hearing, Dr. Goldberg suggested to Torry that he take the drug Tegretol, a mood stabilizer
       used in the treatment of bipolar disorder (and one of the medications listed in the instant
       petition). Torry refused to take it, because he was concerned that the drug would cause him to
       have suicidal thoughts. Dr. Goldberg admitted that suicidal thoughts were a listed side effect
       of the drug, but he stated that they were a rare side effect and that if Torry experienced any
       suicidal thoughts, the medicine would be stopped at once. Nevertheless, Torry continued to
       refuse to take the drug. Dr. Goldberg concluded, “[Torry] has not been able to focus on the
       benefits. He can only focus on what he believes are the potential risks, which are often
       illogical or unfounded or–I think it serves his desire, as has been the case for years now,
       which is not taking medication.”

           1
            Counsel for Torry objected to this statement by Dr. Goldberg on the basis of foundation, but the
       objection was overruled.


                                                     -3-
¶ 11       Dr. Goldberg further testified that in his opinion, less restrictive alternatives to forced
       medication, such as group therapy and psychotherapy, were not appropriate for Torry,
       because he had never responded to therapy in a constructive or successful way. He stated that
       Torry’s prognosis without medication was poor because he had displayed a pattern of
       progressive deterioration that Dr. Goldberg believed would continue, perhaps dangerously.
¶ 12       During cross-examination, counsel for Torry asked Dr. Goldberg about Invega and
       fluphenazine, two of the medicines that he sought to have administered to Torry. Dr.
       Goldberg admitted that Invega had not been approved for treatment of bipolar disorder.
       However, he said that Invega was the parent compound of the drug Risperdal, which was
       approved for treatment of bipolar disorder, “so there’s no reason Invega can’t be.” As for
       fluphenazine, Dr. Goldberg admitted that it was in the same category as the drug Thorazine,
       which Torry had been given during his time at Westlake. Torry’s Thorazine treatments had
       been discontinued because Torry experienced orthostatic hypotension.2 Dr. Goldberg stated
       that hypotensive side effects were “not uncommon” with Thorazine but would be rare with
       fluphenazine.
¶ 13       Torry testified in opposition to the petition. He stated that “this all got started” when he
       was 17 and took marijuana that was laced with the hallucinogen PCP. He was hospitalized
       and taken to a psychiatric ward for evaluation. He was also given psychotropic medication. “I
       did not have the right to decline medicine because I was a minor,” he said, “so I was
       experiencing these side effects and I didn’t have the right to say no, I don’t want to take these
       medicines.” Before that incident, Torry said, he had never been in a hospital overnight. He
       said that his teachers had called him a “brilliant” student, and he received A grades when he
       made the effort to obtain them.
¶ 14       Torry then testified about the side effects that he had experienced as a result of
       psychotropic medication. He stated that he had been taken to the emergency room twice
       because of side effects. In one incident, he had headaches induced by the drug lithium that
       were severe enough that he was given morphine and had to have a spinal tap. In the other
       incident, he “fell over” while at outpatient treatment. Additionally, while in the hospital
       under Dr. Goldberg’s care, he had muscle spasms that caused him to fall on the floor. He
       could not remember exactly which medications he was on at the time, because he was on
       more than four medications. Finally, regarding the medications that Dr. Goldberg requested
       for him in his petition, Torry stated that he had taken Depakote before. He testified that the
       drug made him restless and unable to sleep, and it also caused him to talk to himself and
       exhibit other “bizarre behavior.”
¶ 15       Torry’s counsel asked him whether he was opposed to taking medication for treatment of
       his mental illness. Torry replied that he was not concerned about minor side effects of
       medication, such as constipation or weight gain, but he was concerned about severe side
       effects, such as suicidal or homicidal thoughts. “I’m against those deadly side effects,” he
       said, “because I would like to say this in the courtroom, some of those medicines that these

          2
            Orthostatic hypotension is “a sudden fall in blood pressure that occurs when a person assumes a
       standing position.” NINDS Orthostatic Hypotension Information Page, available at
       http://www.ninds.nih.gov/disorders/orthostatic_hypotension/orthostatic_hypotension.htm (last visited
       June 10, 2014). Symptoms include dizziness, lightheadedness, blurred vision, and temporary loss of
       consciousness. Id.

                                                    -4-
       doctors use, I see infomercials all the time saying you take this medicine or are you taking
       this medicine, you have a lawsuit.” He testified that he would be willing to take safe, reliable
       medication that he would not need to get switched from. He also stated that he was “100
       percent” willing to participate in outpatient services.
¶ 16        Regarding his own mental condition, Torry stated, “I can’t say that I have full-blown
       bipolar, but I do realize that I had symptoms of bipolar, which I believe some of the
       symptoms were from certain medicines I received.” He stated that he also had some
       schizoaffective symptoms and depression. He said, “I believe that those problems needed to
       be addressed because I didn’t like what state I was in, but now my state is getting better.”
       Torry’s counsel asked him whether he had any symptoms right now that could benefit from
       treatment. Torry said that he had a problem with “continuous speech,” although he believed it
       was more akin to a speech impediment than a mental disorder.
¶ 17        Torry testified that he got along “[v]ery poorly” with Dr. Goldberg because “he’s an
       arrogant doctor in my honest viewpoint.” He also testified that he participated in individual
       therapy sessions with his assigned hospital social worker, and those sessions helped him a
       lot. Most recently, he said, he discussed concerns surrounding his first hospitalization with
       his social worker, and the conversation was “very therapeutic.”
¶ 18        Finally, Torry testified that he had never previously had an involuntary commitment
       order or an involuntary treatment order entered against him.
¶ 19        In addition to testifying on his own behalf, Torry also called to the stand Ronald
       Barthelemy, a discharge planner for behavioral health at Westlake Hospital. Barthelemy
       testified that he had spoken with Torry about his discharge plan and advised him to consider
       the Pilsen Wellness Center, an outpatient mental health center.
¶ 20        Torry’s counsel then introduced into evidence a written statement from Torry’s mother
       that was dated February 27, 2013, and included in Torry’s medical chart. In that statement,
       Torry’s mother said that she was willing to have Torry return home and live with her,
       provided that he would participate in the outpatient program at the Pilsen Wellness Center or
       a similar program, even though Torry had not agreed to take psychotropic medication at the
       hospital.
¶ 21        At the conclusion of the hearing, the trial court found by clear and convincing evidence
       that Torry had a mental illness. The court further stated:
                “In his own testimony, [Torry] said he’d be willing to take certain medications, but
                he’s got to get on some kind of treatment plan to take the medications, but you want
                to label it as involuntary, but that’s just how the order is entered. It seems to me that
                he knows enough that he’s got to get on some drug regimen to assess him, so at some
                point he can get out and do some kind of outpatient treatment, but they need to
                determine, based on his condition and his actions, he needs to get on the proper
                medication to assist him with all that.”
       The trial court granted the petition for involuntary administration of psychotropic medication
       to Torry for a period of 90 days. The order, entered on March 7, 2013, expired, by its own
       terms, on June 5, 2013.




                                                   -5-
¶ 22                                         II. ANALYSIS
¶ 23       On appeal, Torry contends that the trial court erred in granting the petition for two
       reasons: first, the evidence favors a decision that Torry has the capacity to make a reasoned
       decision for himself about whether to take psychotropic medication, and second, Torry is
       willing to voluntarily take medication, which should be considered a less restrictive
       alternative to forced medication under section 2-107.1 of the Code. We need only consider
       the second of these contentions, because, for the reasons that follow, we find it to be
       dispositive of the instant appeal.

¶ 24                                                 A
¶ 25       The State, for its part, does not raise any argument regarding the merits of this appeal.
       Instead, it argues solely that we should dismiss Torry’s appeal as moot, since the trial court’s
       order expired on June 5, 2013.
¶ 26       An appeal is moot where no actual controversy is presented or where the issues raised
       below have ceased to exist, such that a reviewing court cannot grant relief to the appellant.
       In re Nicholas L., 407 Ill. App. 3d 1061, 1070 (2011). In this case, there can be no dispute
       that the underlying judgment is moot, since the involuntary medication order was limited in
       duration to 90 days and that period has long since passed. As a general rule, Illinois courts do
       not decide moot questions or render advisory opinions. In re Alfred H.H., 233 Ill. 2d 345, 351
       (2009); In re Barbara H., 183 Ill. 2d 482, 491 (1998).
¶ 27       Torry, however, argues that we may still consider this appeal under the public interest
       exception to the mootness doctrine. This exception allows a court to decide a moot case when
       (1) the question presented is substantially of a public nature, (2) there is a need for an
       authoritative determination for future guidance of public officers, and (3) there is a likelihood
       that the question will recur in the future. In re J.B., 204 Ill. 2d 382, 387 (2003); Alfred H.H.,
       233 Ill. 2d at 355.
¶ 28       In the present case, Torry’s first contention–that the evidence shows that he has the
       capacity to make a reasoned decision about whether to take psychotropic medication–is
       purely a sufficiency of the evidence claim and, as such, does not qualify for the public
       interest exception. Id. at 356-57 (sufficiency of the evidence claims are “inherently
       case-specific reviews” that do not present broad public interest issues). However, Torry’s
       second contention presents a question of law, namely, whether voluntary acceptance of
       medication can be considered a less restrictive alternative to court-ordered involuntary
       medication under the involuntary medication statute (405 ILCS 5/2-107.1 (West 2012)). This
       question of law involves the issue of statutory compliance and therefore qualifies as a matter
       of a public nature. In re Donald L., 2014 IL App (2d) 130044, ¶ 20 (citing In re Nicholas L.,
       407 Ill. App. 3d 1061, 1071 (2011)). There is a need for an authoritative interpretation of the
       matter, since no Illinois case has directly addressed this question. Furthermore, there is a
       likelihood of future recurrence of this question because individuals who are willing to take
       medication can nonetheless find themselves facing a petition for involuntary medication. See,
       e.g., In re Israel, 278 Ill. App. 3d 24, 31-32 (1996) (where respondent was voluntarily taking
       Valium, the State was not precluded from filing a petition to involuntarily administer Haldol
       and Risperdal to him); Nicholas L., 407 Ill. App. 3d at 1067-68 (State filed an
       involuntary-medication petition where respondent consented to oral, but not injectable
       long-acting, medication). Accordingly, the public interest exception applies to permit review

                                                   -6-
       of Torry’s contention regarding his willingness to accept voluntary medication and the legal
       effect thereof.

¶ 29                                                   B
¶ 30        We therefore turn to consider the substantive issue in this appeal, namely, whether the
       trial court erred in authorizing the involuntary administration of psychotropic medication to
       Torry.
¶ 31        Our supreme court has observed that the administration of involuntary mental health
       services entails a “ ‘massive curtailment of liberty.’ ” In re Barbara H., 183 Ill. 2d 482, 496
       (1998) (quoting Vitek v. Jones, 445 U.S. 480, 491 (1980)); see Dennis E. Cichon, The Right to
       “Just Say No”: A History and Analysis of the Right to Refuse Antipsychotic Drugs, 53 La. L.
       Rev. 283, 284 (1992) (“Autonomous decisionmaking in matters affecting the body and mind
       is one of the most valued liberties in a civilized society.”). When the State seeks to forcibly
       administer psychotropic medication to an individual, the interference with the individual’s
       liberty is “ ‘particularly severe.’ ” In re Robert S., 213 Ill. 2d 30, 46 (2004) (quoting Riggins
       v. Nevada, 504 U.S. 127, 134 (1992)). Consequently, our supreme court has held that
       mentally ill persons have a constitutionally protected liberty interest to refuse the
       administration of psychotropic medication. In re C.E., 161 Ill. 2d 200, 213-14 (1994).
       However, the State also has a legitimate parens patriae interest in furthering the treatment of
       the mentally ill by forcibly administering psychotropic medication to patients who are
       incapable of making sound decisions. Id. at 217. These competing interests are balanced in
       the involuntary-medication statute, section 2-107.1 of the Code, which provides that
       psychotropic medication shall not be involuntarily administered to a patient unless all of the
       following factors are present:
                    “(A) That the recipient has a serious mental illness or developmental disability.
                    (B) That because of said mental illness or developmental disability, the recipient
               currently exhibits any one of the following: (i) deterioration of his or her ability to
               function, as compared to the recipient’s ability to function prior to the current onset of
               symptoms of the mental illness or disability for which treatment is presently sought,
               (ii) suffering, or (iii) threatening behavior.
                    (C) That the illness or disability has existed for a period marked by the continuing
               presence of the symptoms set forth in item (B) of this subdivision (4) or the repeated
               episodic occurrence of these symptoms.
                    (D) That the benefits of the treatment outweigh the harm.
                    (E) That the recipient lacks the capacity to make a reasoned decision about the
               treatment.
                    (F) That other less restrictive services have been explored and found
               inappropriate.
                    (G) If the petition seeks authorization for testing and other procedures, that such
               testing and procedures are essential for the safe and effective administration of the
               treatment.” 405 ILCS 5/2-107.1(a-5)(4) (West 2012).
       See C.E., 161 Ill. 2d at 218 (provisions of section 2-107.1 “are narrowly tailored to
       specifically address the State’s concern for the well-being of those who are not able to make
       a rational choice regarding the administration of psychotropic medications”). The State bears

                                                   -7-
       the burden of proving all of the statutory factors by clear and convincing evidence (405 ILCS
       5/2-107.1(a-5)(4) (West 2012); Nicholas L., 407 Ill. App. 3d at 1075), which is defined as a
       degree of proof that leaves no doubt in the mind of the fact finder as to the veracity of the
       proposition in question (Israel, 278 Ill. App. 3d at 35 (citing Bazydlo v. Volant, 164 Ill. 2d
       207, 213 (1995))). We review the trial court’s findings of fact under the manifest weight of
       the evidence standard, meaning that we defer to its findings unless the opposite conclusion is
       apparent or the findings are unreasonable, arbitrary, or not grounded in evidence. In re C.S.,
       383 Ill. App. 3d 449, 451 (2008).
¶ 32        In this case, Torry contends that the State failed to prove by clear and convincing
       evidence that other, less restrictive services had been explored and found inappropriate, per
       subsection (F). He argues that he testified at trial that he was willing to take medication on a
       voluntary basis, and his voluntary acceptance of medication should be considered a less
       restrictive alternative than court-ordered involuntary medication. As noted previously, the
       State has waived all argument on this point. Ill. S. Ct. R. 341(h)(7), (i) (eff. Feb. 6, 2013)
       (points not argued are waived).
¶ 33        We begin by considering the legal question of whether a respondent’s willingness to take
       medication voluntarily constitutes a “less restrictive service[ ]” within the meaning of section
       2-107.1 of the Code.
¶ 34        As Torry points out in his brief, voluntary treatment is the preferred method for patients
       to receive mental health services in Illinois. See In re Hays, 102 Ill. 2d 314, 319-20 (1984).
       Examination of our case law reveals two reasons for this preference. First, since voluntary
       treatment is, by definition, agreed to by the patient in question, it does not invoke the
       “ ‘massive curtailment of liberty’ ” (Barbara H., 183 Ill. 2d at 496 (quoting Vitek, 445 U.S. at
       491)) that is attendant upon involuntary mental health services. Moreover, psychiatric
       evidence indicates that mental health treatment that is free from compulsion is more
       therapeutic and effective than forced treatment. Hays, 102 Ill. 2d at 319 (citing Developments
       in the Law, Civil Commitments of the Mentally Ill, 87 Harv. L. Rev. 1190, 1399 (1974)); In re
       James E., 207 Ill. 2d 105, 114 (2003); C.E., 161 Ill. 2d at 220-21 (where a patient is forcibly
       medicated and perceives the drug’s effects as destructive and malignant, an antitherapeutic
       reaction can result that will worsen the patient’s mental state). Thus, the provision of mental
       health services that are voluntary rather than involuntary, where possible, is consonant with
       our supreme court’s expressed desire to provide mentally ill persons the most beneficial kind
       of treatment with the minimum amount of intrusion necessary to maintain protection of the
       public. See In re Stephenson, 67 Ill. 2d 544, 554 (1977).
¶ 35        In light of these considerations, any treatment to which a mental health patient is willing
       to consent should be considered a “less restrictive service[ ]” than forced treatment under
       section 2-107.1. Thus, when a patient is willing to take some forms of psychotropic
       medication, but not others, and the State seeks to forcibly administer medication in the latter
       category, the State must first prove by clear and convincing evidence that the drugs that the
       patient is willing to take “have been explored and found inappropriate” (405 ILCS
       5/2-107.1(a-5)(4)(F) (West 2012)).
¶ 36        We now turn to apply this standard to the instant case. There was conflicting testimony at
       trial regarding Torry’s willingness to take medication. Torry himself testified that he would
       be willing to take safe, reliable medication that he would not need to be switched from.
       Regarding the side effects of psychotropic medications, Torry stated that he was not

                                                  -8-
       concerned about minor side effects, such as constipation or weight gain, but only about
       “deadly” side effects such as suicidal or homicidal thoughts. By contrast, Dr. Goldberg
       testified that Torry was only willing to take medication with no side effects, which, according
       to him, was functionally equivalent to being unwilling to take any medication at all.
¶ 37        Initially, we note that it is not clear whether Dr. Goldberg had a sufficient basis for his
       statement that Torry was not willing to take any medication that had any side effects. The
       only example he gave of a medicine that Torry refused to take was Tegretol, which does have
       potentially deadly side effects, namely, suicidal thoughts. He did not elaborate upon any
       other medications he might have asked Torry about. There is a significant logical gap
       between Torry’s demonstrated unwillingness to take one particular drug with potentially
       deadly side effects and his purported unwillingness to take any drug that would be
       appropriate to treating his condition, and Dr. Goldberg’s testimony does little to bridge that
       gap.
¶ 38        More importantly, though, it appears that the trial court found Torry’s testimony to be
       more credible than Dr. Goldberg’s testimony on this point. At the close of the hearing, the
       trial court issued the following findings of fact:
                “In his own testimony, [Torry] said he’d be willing to take certain medications, but
                he’s got to get on some kind of treatment plan to take the medications, but you want
                to label it as involuntary, but that’s just how the order is entered. It seems to me that
                he knows enough that he’s got to get on some drug regimen to assess him, so at some
                point he can get out and do some kind of outpatient treatment, but they need to
                determine, based on his condition and his actions, he needs to get on the proper
                medication to assist him with all that.” (Emphases added.)
       This statement shows that the trial court credited Torry’s testimony that he was willing to
       take certain medications and that he “knows enough that he’s got to get on some drug
       regimen.” In light of these findings, involuntary medication would only be permissible under
       section 2-107.1 if the State showed that all of the medications which Torry was willing to
       take would be “inappropriate” (405 ILCS 5/2-107.1(a-5)(4)(F) (West 2012)) to treat his
       condition.
¶ 39        The State failed to make any such showing. Of the nine medications listed in the petition,
       Dr. Goldberg testified that Torry refused to take Tegretol, and Torry testified that he had
       previously experienced unpleasant side effects from taking Depakote. As for the remaining
       seven medications, no testimony was adduced at trial regarding Torry’s willingness (or lack
       thereof) to take them. Nor was it shown that the medications which Torry would have been
       willing to take were not appropriate as a substitute for the medications in the petition. Israel,
       278 Ill. App. 3d at 31-32, is illustrative because of the contrast it presents with the instant
       case. In Israel, even though the respondent was voluntarily taking Valium, the court held that
       the State was not precluded from seeking to involuntarily administer Haldol and Risperdal to
       him.3 Id. at 32. The court based this conclusion upon medical testimony that the respondent
       was only taking Valium to treat his anxiety, not for behavioral modification, and that the only
       medications which would treat his delusions and paranoia were Haldol and Risperdal. Id. By

           3
            The issue in Israel was not the “less restrictive services” clause of section 2-107.1; rather, it was a
       challenge to the court’s subject matter jurisdiction. Id. at 31. Nonetheless, we find the court’s analysis
       to be cogent here.

                                                        -9-
       contrast, in the instant case, Torry testified and the trial court found that he was willing to
       take medication, but there was no testimony establishing that such medication could not
       effectively treat his mental illness. In the absence of such a showing, it cannot be said that the
       State met its burden of proof by clear and convincing evidence, and the trial court’s finding
       to the contrary was against the manifest weight of the evidence. See C.S., 383 Ill. App. 3d at
       451 (finding is against the manifest weight of the evidence where it is not grounded in
       evidence).
¶ 40       As a concluding matter, we note that, prior to trial, counsel for Torry filed a motion for a
       pretrial conference to try and settle the matter without need for a trial. In that motion, Torry
       “requested that his treating psychiatrist (Dr. Goldberg) find the most appropriate medication
       to treat bipolar disorder with the least possible risk of side effects.” At the start of the trial,
       the parties and the court had an off-the-record discussion about this motion, but it was never
       officially ruled upon and no pretrial conference was held. It is unclear from the record why
       this motion was not granted. Nor shall we speculate on the trial court’s reasons. We simply
       note that, where a respondent is willing to voluntarily take psychotropic medication, a
       pretrial settlement would be favored, since it would serve the ends of judicial economy as
       well as protecting the respondent’s liberty interests and effectuating treatment. See Robert S.,
       213 Ill. 2d at 46 (forcible administration of psychotropic medication is a particularly severe
       interference with an individual’s liberty); Hays, 102 Ill. 2d at 319 (psychiatric evidence
       shows that voluntary mental health treatment is more effective than forced treatment).

¶ 41                                     III. CONCLUSION
¶ 42       For the foregoing reasons, we find that the State failed to prove by clear and convincing
       evidence that less restrictive services had been explored and found inappropriate, and,
       therefore, the trial court erred in granting the petition to involuntarily administer
       psychotropic medication to Torry. See 405 ILCS 5/2-107.1(a-5)(4)(F) (West 2012).

¶ 43      Reversed.




                                                   - 10 -